Citation Nr: 1101173	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-09 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the previously denied claim of entitlement to service connection 
for prostate cancer, claimed as secondary to radiation exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from 
November 1951 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  During the course of the appeal, the Veteran moved 
to Alabama; original jurisdiction now resides in the Montgomery, 
Alabama RO.

Procedural history

The Veteran's initial claim of entitlement to service connection 
for prostate cancer was denied in an October 1994 rating 
decision.  The Veteran appealed the decision, but ultimately 
withdrew his claim.  See the Board decision dated June 1998.  In 
August 2005, the Veteran filed to reopen his previously denied 
claim.  The March 2007 rating decision reopened and denied 
service connection for prostate cancer.  The Veteran disagreed 
with the denial and perfected his appeal by filing a timely 
substantive appeal [VA Form 9] in March 2008.

In November 2010, the Veteran presented sworn testimony during a 
personal hearing in Montgomery, Alabama, which was chaired by the 
undersigned.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

As is set forth in more detail below, the Veteran's claim of 
entitlement to service connection for prostate cancer as 
secondary to radiation exposure is being reopened.  The issue is 
REMANDED to the RO via the VA Appeals Management Center (AMC) in 
Washington, D.C.  The Veteran will be informed if any additional 
action on his part is required.

FINDINGS OF FACT

1.  In the October 1994 decision, the RO denied the Veteran's 
claim of entitlement to service connection for prostate cancer as 
secondary to radiation exposure.  The Veteran was notified of 
that decision, and of appellate rights and procedures.  The 
Veteran ultimately withdrew his appeal of the October 1994 denial 
and the decision became final.

2.  The evidence associated with the VA claims folder, subsequent 
to the October 1994 rating decision, is neither cumulative nor 
redundant of the evidence of record and raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for prostate cancer as secondary to radiation 
exposure.


CONCLUSIONS OF LAW

1.  The RO's October 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the October 1994 rating decision, new and material 
evidence has been received with respect to the Veteran's claim of 
entitlement to service connection for prostate cancer as 
secondary to radiation exposure; therefore, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied claim of 
entitlement to service connection for prostate cancer.  Implicit 
in his claim is the contention that new and material evidence 
which is sufficient to reopen the previously-denied claim has 
been received.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.
The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), 
the Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought by the claimant.  The duty to notify requires, 
in the context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.

In the decision below, the Board has reopened the Veteran's claim 
for service connection for prostate cancer, and therefore, 
regardless of whether the requirements of Kent have been met in 
this case, no harm or prejudice to the Veteran has resulted.  
Thus, the Board concludes that the current laws and regulations 
as they pertain to new and material evidence have been complied 
with, a defect, if any, in providing notice and assistance to the 
veteran was at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.






Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  See 38 C.F.R. § 3.303(a) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed are 
final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.

The definition of material evidence was revised in August 2001 to 
require that the newly submitted evidence relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the claim.  
See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2010)].  This change in the law pertains only to 
claims filed on or after August 29, 2001.  Because the Veteran's 
claim to reopen was initiated in August 2005, the claim will be 
adjudicated by applying the revised section 3.156, discussed 
immediately below.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person making 
them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background

When the Veteran's claim of entitlement to service connection for 
prostate cancer was last finally denied by the RO in October 
1994, the evidence of record included private treatment records, 
a September 1994 VA examination report, and the Veteran's 
statements; also of record was the Veteran's service separation 
examination and his DD-214.

Notably, the Veteran's DD-214 indicated that he served on active 
duty in the United States Army from November 1951 to November 
1953.  

Private treatment records dated in October 1992 documented 
"prostate asymmetry with PSA of 5.8."  A private treatment 
record dated June 1993 showed, "BPH with a history of slight 
elevation of the PSA at 5.8 and biopsy negative for A but showing 
nuclear atypia."  

The September 1994 VA examination report did not document a 
diagnosis of prostate cancer.

Also of record were several statements from the Veteran 
indicating that he served in "the Marshall Islands for the first 
hydrogen bomb experiment in 1952.  During detonation, we were on 
a ship a few miles from the blast and were exposed to the heat 
and fallout."  See, e.g., the Veteran's statement dated May 
1994.

The Veteran's claim was denied in the October 1994 rating 
decision.  As indicated above, the Veteran appealed the decision, 
but withdrew his appeal.  See the Board decision dated June 1998.  
Accordingly, the October 1994 rating decision became final.

In August 2005, the Veteran filed to reopen the previously denied 
claim.  As indicated above, the March 2007 rating decision 
reopened and denied the Veteran's claim.  This appeal followed.

Evidence which has been added to the record since the October 
1994 RO decision will be discussed in the Board's analysis, 
below.

Analysis

At the time of the prior denial, the Veteran's description of in-
service radiation exposure was of record.  The RO denied 
Veteran's claim in essence because there was no evidence of 
current diagnosis.

The unappealed October 1994 RO decision is final.  See 
38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  As explained 
above, the Veteran's claim for service connection may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  
Therefore, the Board's inquiry will be directed to the question 
of whether any additionally submitted evidence [i.e. after 
October 1994] bears directly and substantially upon the specific 
matters under consideration [current diagnosis].  

The newly submitted evidence consists of VA and private treatment 
records dated 1994 to 2003, statements of the Veteran, and 
letters from the Defense Threat Reduction Agency (DTRA) 
concerning the Veteran's radiation exposure.

In reviewing the evidence added to the claims folder since the 
October 1994 denial, the Board finds that additional evidence has 
been submitted which is sufficient to reopen the Veteran's claim.  
Specifically, private treatment records show that the Veteran was 
diagnosed with "Gleason Grade 5, prostate cancer" in May 2000.  
VA treatment records dated September 2005 document a continuing 
diagnosis of prostate cancer, status-post radiation treatment.  
Accordingly, the missing criterion concerning current diagnosis 
has been satisfied.  

The Board additionally notes that evidence has been added to the 
claims folder which corroborates the Veteran's contention that he 
was exposed to ionizing radiation in the Pacific Proving Grounds.  
Specifically, DTRA letters dated February 1996 and November 2006 
confirmed the Veteran's participation in Operation IVY.  
Radiation dose estimates were provided in the November 2006 
letter.

In sum, this newly added medical evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
October 1994 denial and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for prostate cancer as secondary to radiation 
exposure.  The additional evidence suggests that the Veteran 
suffers from prostate cancer which is due to circumstances of his 
military service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].  Therefore, new and material evidence has 
been received pursuant to 38 C.F.R. § 3.156(a).  The Veteran's 
claim for entitlement to service connection for prostate cancer 
is therefore reopened.

Additional comments

The VA's statutory duty to assist the Veteran in the development 
of his claim attaches at this juncture.  For the reasons 
explained in the remand section below, the Board finds that 
additional development is necessary before the Board may proceed 
to a decision on the merits of the reopened claim.

The Board wishes to make it clear that although the evidence 
discussed above is adequate for the limited purposes of reopening 
the claim, this does not make it sufficient to allow the grant of 
the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) [material evidence is evidence that would 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant the 
claim].


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for prostate cancer as 
secondary to radiation exposure is reopened.  To that extent 
only, the appeal is allowed.


REMAND

The Veteran is seeking service connection for prostate cancer as 
secondary to in-service exposure to ionizing radiation.  During 
the development of the Veteran's claim, the DTRA confirmed that 
the Veteran participated in Operation IVY, conducted at the 
Pacific Proving Ground in 1952.  A dose estimate from the DTRA 
was received in November 2006 and has been associated with the 
claims folder.

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in different 
ways, which have been outlined by the Court.  See Davis v. Brown, 
10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 
(1997); see also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).

Service connection may be granted if a Veteran had the disease in 
service or, in the case of malignant tumors, if the tumor was 
manifested to a degree of 10 percent or more within the first 
post-service year.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.303, 3.307(a)(3), 3.309(a) (2010).  If a Veteran 
participated in service in a radiation-risk activity (as defined 
by statute and regulation) and, after service, developed one of 
certain enumerated cancers, it will be presumed that the cancer 
was incurred in service.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d) (2010).

Alternatively, if a Veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the Veteran's claim is 
referred to the Under Secretary for Benefits who must determine, 
based on the extent of exposure, whether there is a reasonable 
possibility that the disease was incurred in service.  See 38 
C.F.R. § 3.311 (2010).

In the instant case, the Veteran has been diagnosed with prostate 
cancer, a disease listed under 38 C.F.R. § 3.311.  Pursuant to 38 
C.F.R. § 3.311, when a claimant contends that a radiogenic 
disease which first became manifest after service, though not to 
a compensable degree within any other applicable presumptive 
period, is the result of exposure to ionizing radiation in 
service, an assessment is made as to the size and nature of the 
radiation dose.  See 38 C.F.R. § 3.311(a) (2010).  A "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation, and includes most forms of cancer.  See 38 C.F.R. § 
3.311(b)(2) (2010).  Except as otherwise provided, the radiogenic 
disease must become manifest five years or more after exposure.  
See 38 C.F.R. § 3.311(b)(5) (2010).  If these threshold 
requirements are met, an assessment as to the size and nature of 
the radiation dose must be made.  If it is determined the Veteran 
was exposed to ionizing radiation in service, the RO must then 
refer the claim to the Undersecretary for Benefits for further 
consideration.  See 38 C.F.R. § 3.311(b)(1)(iii) (2010).

In short, according to the medical records, the Veteran has a 
radiogenic disease within the meaning of 38 C.F.R. § 3.311(b)(2) 
and it manifested more than five years after exposure.  Further, 
as noted above, his exposure to ionizing radiation has been 
confirmed by the DTRA.  These facts are sufficient to trigger the 
obligation to forward the Veteran's claims folder to the Under 
Secretary for Benefits for an opinion under 38 C.F.R. § 
3.311(b)(1).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	The claims folder should be forwarded 
to the VA Under Secretary for Benefits 
for an opinion as to whether the 
Veteran's prostate cancer is 
etiologically related to in-service 
exposure to ionizing radiation, in 
accordance with 38 C.F.R. 
§ 3.311(c).  

2.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim of entitlement to 
service connection for prostate cancer 
as secondary to radiation exposure.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


